Citation Nr: 0818545	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, bilateral knees, with total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the benefit sought on appeal. 


FINDING OF FACT

The veteran's degenerative joint disease, bilateral knees, 
with total knee replacement is not shown to be related to 
active service.


CONCLUSION OF LAW

Degenerative joint disease, bilateral knees, with total knee 
replacement was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis

Service medical records are negative for treatment, diagnosis 
or complaint of any knee condition.  The records do not 
indicate that the veteran developed degenerative joint 
disease of the knees until many years after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

While the veteran has stated his belief that injuries to both 
legs during service caused his degenerative joint disease, 
bilateral knees, with total knee replacement (claimed as 
bilateral knee condition), as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

VA operative reports from 1996 show that the veteran had a 
total right knee arthroplasty in September 1996.  VA 
operative reports from 1999 show that the veteran underwent a 
total left knee arthroplasty in January 1999.  Both reports 
detailed the surgical procedures performed on the veteran's 
knees.  

A May 2004 VA examination report noted that the veteran's 
legs reveal no residual from his gunshot wounds in 1953.  The 
examiner found that the gunshot wound suffered in Korea in 
1953 was superficial and without residual scars.  The 
examiner also diagnosed degenerative joint disease involving 
both knees for the past 20 years, finally resulting in 
operative surgery in 1996 to the veteran's right knee, with a 
total knee replacement to his left knee in 1999.  A September 
2004 VA examination report merely referred back to the May 
2004 VA examination report.

An October 2005 VA examiner diagnosed degenerative arthritis 
of right and left knee joints, with status post total joint 
knee replacement of right and left knees.  In addition, he 
diagnosed residual subluxation and instability of multi-
operated right knee, following joint replacement.  He further 
diagnosed superficial healed gunshot wounds, right and left 
lower extremities, without residual evidence of scar 
formation.  The examiner opined that the veteran's gunshot 
wounds in 1952 were of a superficial nature and bore little 
relationship to the development of the present degenerative 
arthritis of both knees; therefore, the veteran's 
degenerative joint disease, bilateral knees, with total knee 
replacement was unrelated to his military service.

The record contains no evidence linking the veteran's 
bilateral knee condition with service.  Not only is there no 
medical opinion evidence in support of the veteran's claim, 
but there is also medical opinion evidence against the 
veteran's claim.  
As noted above, in October 2005 a VA physician opined that 
the veteran's degenerative joint disease, bilateral knees, 
with total knee replacement was unrelated to his military 
service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for degenerative joint disease, bilateral knees, 
with total knee replacement must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By April 2004 and August 2004 letters the RO sent the veteran 
the required notice. The letters specifically informed him of 
the type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  In this letter he was told, in essence, 
to submit all pertinent evidence he had in his possession 
pertaining to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board acknowledges that the veteran was 
not provided notice of the appropriate disability rating and 
effective date of any grant of service connection.  There is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision despite VA's failure to provide the 
specific notice required by Dingess, as his claim for service 
connection is being denied.  See Dingess, supra.  Therefore, 
issues concerning the degree of disability or the effective 
date of an award do not arise here.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been provided VA medical 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for degenerative joint disease, bilateral 
knees, with total knee replacement is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


